Case 5:20-cv-00217-JSM-PRL Document 1 Filed 05/14/20 Page 1 of 5 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
                                        CASE NO.:

  BELEN GUITIERREZ,

         Plaintiff,

  v.

  LAKESHORE MANOR, LLC.,
  a Florida Limited Liability Company

        Defendant.
  _______________________________________/

                      COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, BELEN GUITIERREZ(“Plaintiff”), by and through undersigned

  counsel, files this Complaint against Defendant, LAKESHORE MANOR, LLC

  (“Defendant” or “LSM”), and states as follows:

                                NATURE OF THE SUIT

         1.      This action is brought under the Fair Labor Standards Act (“FLSA”) to

  recover from Defendant overtime compensation, liquidated damages, declaratory relief,

  reasonable attorneys’ fees and costs, and any other damages permitted by law.

                       PARTIES, JURISDICTION, AND VENUE

         2.      Plaintiff was a non-exempt employee who primarily provided caretaker

  services, and other non-exempt services/duties for Defendant in Lake County, Florida.

         3.      Defendant is an individual, who, at all times relevant, employed Plaintiff

  in Lake County, Florida.

         4.      Jurisdiction and Venue are proper in this Court, as the actions giving rise


                                              1
Case 5:20-cv-00217-JSM-PRL Document 1 Filed 05/14/20 Page 2 of 5 PageID 2



  to this lawsuit arise out of both Florida and federal law, and occurred in Lake County,

  Florida.

         5.      LSM is a Florida limited liability company located in Clermont, Florida

  and Lake County, Florida, and which, at all times relevant, performed work in Lake

  County, Florida.

         6.      Jurisdiction is proper in this Court, as the claims are brought pursuant to

  the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”),

  to recover unpaid overtime wages, an additional equal amount as liquidated damages, to

  obtain declaratory relief, and reasonable attorneys’ fees and costs.

         7.      Venue is proper in this Court, as the actions giving rise to this lawsuit

  occurred in Lake County, Florida.

                                    FLSA COVERAGE

         8.      At all times material hereto, Defendant was, and continues to be an

  “employer” within the meaning of 29 U.S.C. § 203(d).

         9.      At all times material hereto, Plaintiff was an “employee” within the

  meaning of the FLSA.

         10.     At all times material hereto, Defendant was Plaintiff’s “employer” within

  the meaning of the FLSA.

         11.     At all times material hereto, Defendant was, and continues to be, an

  “enterprise engaged in commerce” or in the production of goods for commerce as defined

  by the FLSA.

         12.     At all times material hereto, Defendant was primarily engaged in

  providing assisted living and medical services to patients who lived at its facilities


                                              2
Case 5:20-cv-00217-JSM-PRL Document 1 Filed 05/14/20 Page 3 of 5 PageID 3



  headquarters located in Lake County, Florida.

          13.    At all times material hereto, Plaintiff was “engaged in commerce” within

  the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

          14.    At all times material hereto, Plaintiff was engaged in the “production of

  goods for commerce” and subject to the individual coverage of the FLSA, but not for

  purposes of the Motor Carrier Act.

          15.     At all times material hereto, Defendant had two (2) or more employees

  handling, selling, or otherwise working on goods or materials that had been moved in or

  produced for commerce, such as phones, printers, and medical and office equipment, but

  which had come to rest within its office location in Lake County, Florida.

                              FACTUAL ALLEGATIONS

          16.    Plaintiff worked for Defendant as a non-exempt employee from May

  2015, until her termination on May 11, 2020.

          17.    Plaintiff was paid an hourly rate of $10.00 per hour.

          18.    Throughout Plaintiff’s employment, she regularly worked over forty (40)

  hours per week but was not properly paid time-and one half for all hours worked per

  week in excess of forty (40).

          19.    Instead, Plaintiff was paid straight time for all hours worked over forty

  (40).

          20.    Specifically, Plaintiff would work between four-five (45) and fifty-five

  (55) or more hours per week and was never paid proper overtime for same.

          21.    Defendant’s actions in this regard violate the overtime provisions of the

  FLSA.


                                             3
Case 5:20-cv-00217-JSM-PRL Document 1 Filed 05/14/20 Page 4 of 5 PageID 4



         22.     Under the FLSA, an employer is required to pay its non-exempt

  employees time and one-half for all hours worked over forty (40) in each workweek. See

  29 U.S.C. § 207.

         23.     During all times relevant, Defendant willfully engaged in practices that

  denied Plaintiff applicable overtime wages under the FLSA, because Defendant was

  aware that its practices were illegal.

                                 COUNT I
          VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         24.     Plaintiff reincorporates and re-alleges paragraphs 1 through 23, above, as

  though set forth fully herein, and further alleges as follows:

         25.     Plaintiff is entitled to be paid time and one-half her regular rate of pay for

  each hour worked in excess of forty (40) per work week.

         26.     During Plaintiff’s employment with Defendant, Plaintiff regularly

  worked overtime hours, but was not paid full and proper time-and-one-half

  compensation for all hours worked.

         27.     Plaintiff was not an exempt employee as defined by the FLSA.

         28.     As a result of Defendant’s intentional, willful, and unlawful acts in

  refusing to pay Plaintiff time-and-one-half her regular rate of pay for each hour worked

  in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

  damages in addition to incurring reasonable attorneys’ fees and costs.

         29.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

  entitled to liquidated damages.




                                               4
Case 5:20-cv-00217-JSM-PRL Document 1 Filed 05/14/20 Page 5 of 5 PageID 5



          WHEREFORE, Plaintiff respectfully requests that judgment be entered in his

  favor against Defendant, and that this Court:

          a.     Declare, pursuant to the FLSA, that the acts and practices complained of

                 herein are in violation of the maximum hour provisions of the FLSA;

          b.     Award Plaintiff overtime compensation in the amount due to him for time

                 worked in excess of forty (40) hours per work week;

          c.     Award Plaintiff liquidated damages in an amount equal to the overtime

                 award;

          d.     Award Plaintiff reasonable attorney’s fees and costs and expenses of the

                 litigation pursuant to 29 U.S.C. §216(b);

          e.     Award Plaintiff pre-judgment interest; and order any other and further

                 relief that the Court deems just and proper.

                                      JURY DEMAND
          Plaintiff demands trial by jury on all issues so triable as a matter of right by

  jury.

          DATED this 14th day of May 2020.

                                         Respectfully Submitted,

                                         /s/Noah E. Storch
                                         Noah E. Storch, Esq.
                                         Florida Bar No. 0085476
                                         RICHARD CELLER LEGAL, P.A.
                                         10368 W. SR 84, Suite 103
                                         Davie, Florida 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         E-mail:noah@floridaovertimelawyer.com

                                         Trial Counsel for Plaintiff



                                               5
